Citation Nr: 9909853	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  99-03 197	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from September 1943 
to May 1946.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
appellant for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the appellant on April 1, 1997.  

The RO notified both the appellant and her attorney by letter 
on February 16, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from either the appellant or the 
attorney. 









FINDINGS OF FACT

1.  An initial Board decision on February 28, 1997, denied 
entitlement to an effective date earlier than June 1, 1992, 
for the award of dependency and indemnity compensation (DIC) 
benefits. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, S. M. T., was retained within one year 
after the February 28, 1997, Board decision. 

4.  The fee agreement signed by the parties in April 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the appellant, such fee to be paid by the VA from 
past-due benefits.

5.  The claimant rendered legal services involving the 
appellant's VA claim.

6.  Past-due benefits are available to the appellant as a 
result of a September 30, 1998, RO administrative decision, 
which granted entitlement to an earlier effective date for 
DIC benefits to May 1, 1988, from the previous effective date 
of June 1, 1992. 




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
claimant and the veteran as to VA representation have been 
met with respect to the appellant's claim for entitlement to 
an earlier effective date than June 1, 1992, for the award of 
DIC benefits.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1998); 
38 C.F.R. §  20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the appellant is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's administrative decision which granted entitlement to 
an earlier effective date for DIC benefits to May 1, 1988, 
(from the previous effective date of June 1, 1992) for the 
period from June 1, 1988, through September 30, 1998.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(f), (g), (h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated (This condition will be 
considered to have been met with respect 
to all successor attorneys-at-law acting 
in the continuous prosecution of the same 
matter if a predecessor was retained 
within the required time period.)  
38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c)(3) 
(1998).  

On February 18, 1997, the Board denied the appellant's claim 
for entitlement to an effective date earlier than June 1, 
1992 for the award of DIC.  The notice of disagreement which 
preceded the Board decision with respect to the issue 
involved was received by the RO after November 18, 1988.  In 
April 1997, the appellant and the attorney S. M. T., executed 
a contract by which the attorney was retained to provide 
legal services in connection with the appellant's VA claim.  
The statutory requirements for recognition of the fee 
agreement for VA purposes have therefore been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the appellant's  claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the appellant and the attorney S. 
M. T. on April 1, 1997, allows for payment of 20 percent of 
the total amount of past-due benefits awarded in the 
appellant's claim, but no more.  Therefore, the attorney fee 
agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

After the Board's February 1997 denial, the appellant 
appealed her claim to the United States Court of Veterans 
Appeals (Court).  The Court granted a joint motion for remand 
in November 1997.  On September 30, 1998, in an 
administrative decision, the RO determined that the veteran 
was entitled to an earlier effective date than June 1, 1992, 
for DIC benefits.  The RO awarded an earlier effective date 
to May 1, 1988, for DIC benefits.  Thus, attorney fees are 
payable from past-due benefits stemming from the award 
granting the earlier effective date to May 1, 1988. 

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney following the Court order which resulted in creation 
of past-due benefits.  These figures were furnished to the 
parties in the notification letter of February 16, 1999.  As 
described below, the amount payable as attorney fees 
following the September 30, 1998 administrative decision will 
have to be revised.  

Since the granting of an effective date for DIC benefits was 
made effective from May 1, 1988, compensation based on this 
rating is payable to the appellant from June 1, 1988, since 
this is first day of the following month.  38 U.S.C.A. § 5111 
(West 1991).  In its calculation of past-due benefits, the RO 
correctly chose June 1, 1988, as the effective date of the 
increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of an earlier effective date to May 1, 
1988, for DIC benefits must also comply with the provisions 
of 38 C.F.R. § 20.609(h)(3) (1998), which states that the 
termination date of the period of past-due benefits for 
attorney fee purposes is the date of the award, not the last 
day of the month of the award.  In this instance, the RO 
administrative action granting entitlement to an earlier 
effective date for DIC benefits to May 1, 1988, (from the 
previous effective date of June 1, 1992) took place on 
September 30, 1998.  The regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to an earlier 
effective date for DIC benefits to May 1, 1988 (from the 
previous effective date of June 1, 1992), for attorney fee 
purposes, extends from June 1, 1988, through September 30, 
1998. 












ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the appellant 
as a result of the RO's September 1998, grant of an earlier 
effective date for DIC benefits to May 1, 1988, (from the 
previous effective date of June 1, 1992) for the period from 
June 1, 1988, through September 30, 1998.






		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


